Citation Nr: 1525019	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for neurodermatitis.

2. Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disability.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

7. Entitlement to service connection for a respiratory disability, to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

8. Entitlement to service connection for a prostate disability, to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

9. Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

10. Entitlement to service connection for a cognitive disability, to include as secondary to service-connected disability, as due to exposure to herbicides, and as due to exposure to contaminated water.

11. Entitlement to service connection for shrapnel wound to the neck.

12. Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the claims file.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for neurodermatitis, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for erectile dysfunction, entitlement to service connection for a respiratory disability, entitlement to service connection for a prostate disability, entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a cognitive disability, entitlement to service connection for a shrapnel wound to the neck, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.

2. Coronary artery disease is presumptively related to herbicide exposure during active duty.

3. Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

4. The probative, competent evidence demonstrates that peripheral neuropathy of the bilateral lower extremities is proximately due to diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2014).

3. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims of entitlement to service connection for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issues decided herein.
  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Coronary Artery Disease; Diabetes Mellitus, Type II

The Veteran asserts that he has coronary artery disease and diabetes mellitus, type II, as the result of exposure to herbicides during his service in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Based on the Veteran's competent and credible testimony at the April 2015 hearing and the evidence presented therein, the Board finds the Veteran has established his service within the land borders of Vietnam during the Vietnam era.  As a result, he is therefore presumed to have been exposed to herbicides.  With respect to current disabilities, a January 2011 VA treatment record demonstrates diagnoses of diabetes mellitus, type II, controlled, and coronary artery disease, stable.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds service connection for coronary artery disease and diabetes mellitus, type II, is warranted on a presumptive basis in connection with in-service exposure to herbicides.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Bilateral Lower Extremities

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Here, the Veteran asserts that he developed peripheral neuropathy of the bilateral lower extremities as the result of his diabetes mellitus, type II.  VA treatment records dated in 2010 reflect diagnoses of diabetic, peripheral neuropathy affecting both legs and feet.  Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to his now service-connected diabetes mellitus, type II.  Therefore, service connection for peripheral neuropathy of the bilateral lower extremities is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.




REMAND

Neurodermatitis

The Veteran last underwent VA examination in December 2010 in connection with this claim.  At the April 2015 Board hearing, the Veteran testified that his neurodermatitis had worsened since the VA examination.  Specifically, he reported that his flare-ups had become more frequent and severe.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected neurodermatitis has worsened in severity since the VA examination, and as such, additional examination is warranted to determine the current nature and severity of his neurodermatitis.

Peripheral Neuropathy of the Bilateral Upper Extremities; Erectile Dysfunction; Respiratory Disability; Prostate Disability; Acquired Psychiatric Disability; Cognitive Disability; Shrapnel Wound to the Neck 

The Veteran was not provided a VA examination in connection with his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, erectile dysfunction, respiratory disability, prostate disability, acquired psychiatric disability, cognitive disability, or shrapnel wound to the neck.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With respect to peripheral neuropathy of the bilateral extremities and erectile dysfunction, the Veteran asserts that these disabilities are related to his now service-connected diabetes mellitus, type II.  Concerning a respiratory disability, prostate disability, and cognitive disability, he contends that these disabilities are either related to his exposure to herbicides in Vietnam or his exposure to contaminated water at Camp Lejeune, North Carolina.  As for an acquired psychiatric disability and shrapnel wound to the neck, the Veteran asserts that these disabilities are directly related to active duty.  Treatment records reflect complaints of and treatment for pain in the extremities, erectile dysfunction, sarcoidosis, memory loss, PTSD, and depression, and the Veteran testified at the Board hearing with respect to his prostate problems, service in Vietnam, and an in-service injury to the neck.  Additionally, the Veteran's service personnel records indicate that he attended training at Camp Lejeune for two months in 1970.  In this respect, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Based on this evidence, the Board finds remand for a VA examination is warranted to ascertain whether any current peripheral neuropathy of the bilateral upper extremities, erectile dysfunction, respiratory disability, prostate disability, acquired psychiatric disability, cognitive disability, and/or shrapnel wound to the neck is etiologically related to active duty, to include in-service exposure to herbicides and exposure to contaminated water, and/or as secondary to service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

SMC
  
The Board finds the claim of entitlement to SMC is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. 
§§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Further, although a VA aid and attendance examination was conducted in September 2010, the Board finds the examination findings are now inadequate in light of the claims granted herein.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

2. Take all appropriate steps to verify the Veteran's claimed stressors.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

3. Obtain and associate with the record all VA treatment records for the Veteran dated from April 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected neurodermatitis.  This examination should be scheduled, if possible, during a period of flare-up of this condition, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the condition.  Appropriate instructions must be provided to the Veteran in this regard.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  A complete rationale should be provided for any opinion or conclusion expressed.

5. Then, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any peripheral neuropathy of the bilateral upper extremities, erectile dysfunction, respiratory disability, prostate disability, cognitive disability, and shrapnel wound to the neck.  The electronic records and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

If the examiner finds the evidence establishes a diagnosis of early-onset peripheral neuropathy of the upper extremities, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that peripheral neuropathy manifested to a degree of 10 percent or more within a year after the Veteran's exposure to herbicides in 1970-1971.  If the examiner does not find that the evidence establishes a diagnosis of early-onset peripheral neuropathy of the upper extremities, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy of the upper extremities began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any peripheral neuropathy of the upper extremities was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  
The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any erectile dysfunction began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any erectile dysfunction was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any respiratory disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any respiratory disability was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any prostate disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any prostate disability was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any cognitive disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any cognitive disability was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has any current residuals, to include a scar, related to an in-service shrapnel wound to the neck.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

6. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability, to include anxiety, depression, and PTSD.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the service treatment records and lay statements, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability had its onset during active duty, manifested to a compensable degree within one year following active duty, or is otherwise related to active duty, to include the Veteran's presumed exposure to herbicides in Vietnam and exposure to contaminated water.  If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disability was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

7. Then, schedule the Veteran for a VA examination to determine his eligibility for special monthly compensation based upon the need for the regular aid and attendance of another person or by reason of being housebound.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The aid and attendance examiner must assess the impact of the Veteran's service-connected disabilities on his ability to perform functions of self-care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature, in accordance with the criteria in 3.352(a) (2014).  The examiner must also note whether the Veteran has the physical incapacity due solely to his service-connected disability that renders him unable to protect himself from hazards or dangers incident to his daily environment.  A complete rationale should be provided for any opinion or conclusion expressed.

8. Thereafter, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


